AO 2451 (Rev. 11 / 16)    Judgment in a Criminal Case for a Petty Offense
                          Sheet I



                                           UNITED STATES DISTRICT COURT
                                                                Western District of Arkansas
            UNITED STATES OF AMERICA                                            Judgment in a Criminal Case
                                                                                (For a Petty Offense)
                                 V.

                                                                                Case No.      5: l 8PO050l0-001
                         KEVIN S. REBO
                                                                                USM No. None
                                                                                                            Anna M. Williams            .·   J   ,-

                                                                                                              Defendant's Attorney
THE DEFENDANT:

~ THE DEFENDANT pleaded
                                              rv1
                                              ~
                                                       -
                                                    gu1 1ty
                                                              D no Io conten dere to coun t( s )   One (I) and Two (2) of the citations on October 10,
                                                                                                        _
                                                                                                   2018
                                                                                                   - -- - - - - - - - - - - - - - - - - -
D    THE DEFENDANT was found guilty on count(s)
The defendant is adjudicated guilty of these offenses:


Title & Section                       Nature of Offense                                                       Offense Ended              Count
38 C.F.R. § l.218(b)(l8)              Unauthorized Introduction on Veterans Administration                     02/26/2018                  I
                                      Controlled Property of Marijuana
38 C.F.R. § 1.218(b)(37)              Possession of Firearms                                                    02/26/2018                       2




         The defendant is sentenced as provided in pages 2 through                 _ _ 6__ of this judgment.
D    THE DEFENDANT was found not guilty on count(s)

D    Count(s)                                                     Dis          D   are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines , restitution , costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No. : 0912                                                          February 13, 2019
                                                                                                        Date oflmposition of Judgment
Defendant's Year of Birth: 1955
                                                                              ____          -- . ~
                                                                                   _. . --=d_
                                                                                  CWJ\           -~
City and State of Defendant' s Residence:                                                                    Signature of Judge
Bolivar, MO
                                                                                      Honorable Erin L. Wiedemann, Chief U.S . Ma istrate Jud~        ~
                                                                                                           Name and Title of Judge

                                                                                                              ~h~)' °1
                                                                                                                    Date
AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 3 -   Criminal Monetary Penalties

                                                                                                        Judgment- Page         2       of        6
DEFENDANT:                         KEVIN S. REBO
CASE NUMBER:                       5: l 8PO050l0-001


                                                    CRIMINAL MONETARY PENALTIES

       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4 .


                       Assessment            Processing Fee                    Fine                              Restitution
TOTALS         Ct.l:   10.00               $ 30.00                            $120.00                           $-0-
               Ct.2:   10.00               $ 30.00                            $120 .00


D      The determination of restitution is deferred until _ _ _ _ _ . An Amended Judgment in a Criminal Case (AO 245C) will
       be entered after such detem1ination.

D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
       victims must be paid in full prior to the United States receiving payment.

Name of Payee                               Total Loss**                            Restitution Ordered                    Priority or Percentage




TOTALS                              $                                           $
                                        - - - - -- -- - -                           - -- - -- - - - -
 D     Restitution amount ordered pursuant to plea agreement $
                                                                           - - ~- -- -- -

 D     The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 l 2(f). All of the payment options on Sheet 4 may be subject
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

 t8l   The cou11 determined that the defendant does not have the ability to pay interest, and it is ordered that:

       [8] the interest requirement is waived for            [8]   fine       D      restitution.

       D   the interest requirement for the       D   fine         D      restitution is modified as follows:


 * Justice for Victims of Trafficking Act of 2015, Pub. L. No . 114-22.
 ** Findings for the total amount of losses are required under Chapters         I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on or atler
 September 13, 1994, but before April 23 , 1996.
AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 4 - Schedule of Payments

                                                                                                  Judgment - Page _ _3_ _ of             6
DEFENDANT:                KEVIN S. REBO
CASE NUMBER:              5: l 8PO050 l 0-00 l


                                                          SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

A [8J      Lump sum payment of$ _ 32_0_.0_0_ _ __               due immediately, balance due

           D not later than                                           , or
           [8J in accordance with      D    C,     D    D,     D     E , or    [8J F below); or

B D        Payment to begin immediately (may be combined with                 DC,       DD, or    D F below); or
C D        Payment in equal _ _ ___ (e.g., weekly, monthly , quarterly) installments of $ _ _ __ __ over a period of
                        (e.g., months or years), to commence _ _ ___ (e.g., 30 or 60 days) after the date of this judgment; or

D D        Payment in equal _ _ __ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ ____ over a period of
                         (e.g., months or years), to commence _ _ __ _ (e.g. , 30 or 60 days) after release from imprisonment to
           a tem1 of supervision; or

E D        Payment during the term of probation will commence within _ ____ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F    t8J   Special instructions regarding the payment of criminal monetary penalties :
           The fine shall be paid at a rate of $50.00 per month until paid in full , with the entire balance to be paid one month prior to the
           completion of the period of probation. The processing fees and special penalty assessments are to be paid immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
      corresponding payee, if appropriate.




 D    The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, ( 4) fine principal,
 (5) fine interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court
 costs.
AO 2451 (Rev. 11 / 16)        Judgment in a Criminal Case for a Petty Offense
                              Sheet 5 - Probation
                                                                                                   Judgment-Page _ _4_ _ of _ _6_ _
 DEFENDANT:   KEVIN S. REBO
 CASE NUMBER: 5:18PO05010-00l

                                                                                PROBATION

 You are hereby sentenced to probation for a term of: one (1) year on each count, to run concurrently.




                                                                 MANDATORY CONDITIONS

 1.        You must not commit another federal, state or local crime.
 2.        You must not unlawfully possess a controlled substance.
 3.        You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
           placement on probation and at least two periodic drug tests thereafter, as determined by the court.
                    D The above drug testing condition is suspended, based on the court's determination that you pose a low risk
                          of future substance abuse. (check if applicable)
 4.       D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
             seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
             location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.       D You must participate in an approved program for domestic violence. (check if applicable)
 7.       D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
               (check    if applicable)
 8.         You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.         If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10.        You must notify the comi of any material change in your economic circumstances that might affect your ability to pay
            restitution, fines , or special assessments.

 You must comply with the standard conditions that have been adopted by this cou11 as well as with any other conditions on the
 attached page.
AO 2451 (Rev. 11/16)    Judgment in a Criminal Case for a Petty Offense
                        Sheet SA- Probation
                                                                                               Judgment - Page        5       of        6
DEFENDANT:                KEVIN S. REBO
CASE NUMBER:              5:18PO05010-001

                                            STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  I.     You must repo11 to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the
         time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different
         time frame.
  2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
         and when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the court or the probation officer.
  4.     You must answer truthfully the questions asked by your probation officer.
  5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
         notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
         officer within 72 hours of becoming aware of a change or expected change.
  6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
         from doing so . If you do not have full-time employment you must try to find full-time employment, unless the probation officer
         excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
         job responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at
         least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
         hours of becoming aware of a change or expected change.
  8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
         the probation officer.
  9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
  l 0.   You must not own, possess, or have access to a firearm , ammunition , destructive device, or dangerous weapon (i.e., anything
         that was designed , or was modified for, the specific purpose of causing bodily injury or death to another person such as
         nunchakus or tasers).
  11.    You must not act or make any agreement with a Jaw enforcement agency to act as a confidential human source or informant
         without first getting the permission of the court.
  12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
         require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
         person and confirm that you have notified the person about the risk.
  13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the cou1i and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscou11s .gov.

Defendant's Signature                                                                                 Date
AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 58 - Probation Supervision

                                                                                      Judgment -   Page _ _6 __ of       6
DEFENDANT:               KEVIN S. REBO
CASE NUMBER:             5: l 8PO050 I 0-00 I

                                       SPECIAL CONDITIONS OF SUPERVISION
 1.        The defendant shall not possess a firearm , destructive device, or other weapon during the period of probation.

2.         The defendant shall submit to inpatient or outpatient substance abuse testing, evaluation, counseling, and/or
           treatment, as deemed necessary and as directed by the U .S. Probation Office.

 3.        The defendant shall submit to mental health evaluation, counseling, and/or treatment, as deemed necessary and as
           directed by the U.S. Probation Office.

 4.        The defendant shall submit his person, residence, place of employment, and vehicle to a search to be conducted by
           the U.S. Probation Officer at a reasonable time and in a reasonable manner based on a reasonable suspicion that
           evidence of any violation of conditions of probation might be thereby disclosed.
